Title: To George Washington from Major John Clark, Jr., 18 November 1777
From: Clark, John Jr.
To: Washington, George



sir
Newton Township [Pa.] 18th Novr 1777–12: oClock

A few Minutes ago one of my Friends came to me & informs me about 5000 of the Enemy crossed from Philadelphia at the Middle Ferry; they are on the Chester Road encamped a few Miles from Chester—they have a great many Baggage Waggons & a number of Field pieces, one of the Officers waiters assured my Friend the whole Army were moving on—others of the Privates say they are going to cross the Delaware—they surprized the Guard at the Blue Bell & took a few prisoners three of ours wounded & three of the Enemy killed including a Scotch Officer—Gens. Potter Reed & Cadwalader are now reconnoitring & expected any moment—the Militia moved up this morning to the Square—you will soon have a more particular account The Light Infantry of the Enemy are among the number above mentioned. I am in hast yours &c.

Jno. Clark Junr


P.S. I cou’d not procure an Express sooner.

